 

--------------------------------------------------------------------------------

Exhibit 10.1
 


Crystal Rock Holdings, Inc.
Supplemental Conflict of Interest Policy
for Directors and Officers
(Adopted June 23, 2016)


OUTLINE OF CONTENTS


ARTICLE I.  PURPOSE
ARTICLE II.  DEFINITIONS
A.  “Interested Person”
B.  “Related party”
C.  “Financial Interest”
D.  “Significant Investment”
E.  “Material”
F.  “Corporate Opportunity”
G.  “Officers”


ARTICLE III.  PROCEDURES
A.  You Have A Duty To Disclose Certain Possible Conflicts.
B.  In General, The Audit Committee Determines Whether A Conflict Of Interest
Exists.
C.  There Are Limits On Investments By Directors and Officers.
D.  There Are Limits On Service On Boards Of Directors.
E.  Violations Of The Conflict Of Interest Policy Can Result In Disciplinary
Action.


ARTICLE IV.  ANNUAL STATEMENT AND DECLARATION
Appendix.  Examples of Possible Conflicts of Interest



--------------------------------------------------------------------------------





Crystal Rock Holdings, Inc.
Supplemental Conflict of Interest Policy
for Directors and Senior Officers
(Adopted June 23, 2016)


ARTICLE I
PURPOSE
The purpose of this Supplemental Policy is to help Crystal Rock Holdings, Inc.
(the “Company”), and each of the Company’s directors and officers to identify
and properly address potential conflicts of interest involving the Company. 
This Supplemental Policy supplements the provisions of the Company’s Code of
Ethics applicable to all Company employees.  Although it is impossible to
describe every situation that might give rise to a potential conflict of
interest, this Supplemental Policy addresses the following common situations
that may give rise to a conflict of interest:
(1) situations where a director or officer has a personal financial interest,
whether direct or indirect, in a transaction or arrangement entered into by the
Company or in an entity doing business with the Company; and
(2) situations where a director or officer wishes to exploit a corporate
opportunity that rightfully belongs to the Company.
ARTICLE II
DEFINITIONS
The following terms used in this Supplemental Policy are defined as provided in
this Article II.
A.  “Interested Person” means
Any director or officer (defined below)
(1) who has a financial interest (defined below), or whose related party
(defined below) has a financial interest, or
(2) who, or whose related party, is presented with a potential corporate
opportunity (defined below).
B.  “Related party” means
(1) any immediate family member of a director or officer of the Company, which
means any child, stepchild, parent, stepparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law of
such director or officer and any person (other than a tenant or employee)
sharing the household of such director or officer; and

--------------------------------------------------------------------------------

(2) any entity (whether non-profit or for-profit):  (a) which is directly or
indirectly owned or controlled by the director or officer, individually or
together with persons related to such director or officer pursuant to (1) above;
or (b) of which the director or officer is an officer, director, partner,
employee or trustee.
In this section, “owned” means controlling or holding, directly or indirectly,
10% or more of the voting or economic interests in the entity, if it is a
private company, or 5% or more of the voting or economic interests in the
entity, if it is a public company, in either case as a stockholder, partner or
member; “controlled” means having the right to appoint any of the director,
trustee or other positions on the governing body of the entity.
C.  “Financial Interest” means
A director or officer has a financial interest if such person or, to the
knowledge of such person, a related party of such person has, directly or
indirectly, whether through any business, investment or family relationship, any
of the following:
(1) a significant investment (as defined below), existing or potential, in any
entity;
(2) a compensation arrangement or right, existing or potential, with any entity
or individual with which the Company has, or is negotiating, a material (as
defined below) transaction or arrangement.
The existence of a financial interest is not, in all cases, a conflict of
interest.  A person who has a financial interest will be deemed to have a
conflict of interest only if the Audit Committee of the Board of Directors (the
“Audit Committee”) determines that such financial interest creates a conflict of
interest.
D.  “Significant Investment” means
A significant investment in a company is the beneficial ownership, directly or
indirectly, of securities of such company representing 10% or more of the voting
power of such company, if it is a private company, or 5% or more of the voting
power of such company, if it is a public company (i.e., measured by the
aggregate votes to which its outstanding securities are entitled).  For purposes
of such calculation, the investment of such director or officer, and any
investment, of which such director or officer is aware, of each of his or her
related parties, shall be aggregated.
E.  “Material” means
A transaction or arrangement with another organization is material if it
involves, or is reasonably likely to involve, aggregate payments to, or
aggregate payments by the Company, in any fiscal year of the recipient or the
paying party, exceeding the greater of (1) $3,000, and (2) an amount equal to 5%
of the consolidated gross revenues of the recipient or the paying party,
respectively, for that party’s most recently completed fiscal year.

--------------------------------------------------------------------------------

F.  “Corporate Opportunity” means
A corporate opportunity is a business opportunity that a director or officer,
or, to his or her knowledge, a related party of such person, intends to pursue,
whether through investment or participation in the business, and that the
Company might reasonably be interested in pursuing, which
(1) has a direct or close relationship to a business or line of business in
which the Company is currently engaged, or
(2) with respect to which (a) the Company has publicly announced it intends to
engage, or (b) the director or officer is aware the Company has determined it
intends to engage or is in the process of considering whether it will engage.
However, the possible exploitation by a director or officer, or any of their
related parties, of a corporate opportunity is not, in all cases, a conflict of
interest.  A potential corporate opportunity will be deemed to lead to a
conflict of interest only if the Audit Committee decides that such corporate
opportunity creates a conflict of interest.
G.  “Officers” means
The Chief Executive Officer, President, Chief Financial Officer, Chief
Accounting Officer, Treasurer, each Executive Vice President of the Company, and
each Vice President of the Company.
ARTICLE III
PROCEDURES
A.  You Have A Duty To Disclose Certain Possible Conflicts.
In connection with any actual or possible conflict of interest, including any
corporate opportunity, an interested person must disclose, promptly after first
becoming aware of such actual or potential conflict of interest, as applicable:
(1) the existence of his or her existing or potential financial interest and any
related party’s existing or potential financial interest and all material facts
with respect to such financial interest, to a member of the Audit Committee; or
(2) the existence of any potential corporate opportunity in which he or she, or
any related party, is or would be a participant (whether as an officer,
director, employee, consultant, stockholder, lender, lessee or otherwise) or his
or her, or any related party’s, investment is or would be in excess of $0 in the
case of a privately held company, or 1% of the voting power of such company, if
it is a public company (i.e., measured by the aggregate votes to which its
outstanding securities are entitled), and all material facts with respect to
such investment, participation and corporate opportunity, to a member of the
Audit Committee.

--------------------------------------------------------------------------------

In the case of any such actual or possible conflict of interest, (a) if such
actual or possible conflict of interest involves a corporate opportunity, the
Audit Committee shall have authority to determine whether the corporate
opportunity should remain available for the Company to pursue, or (b) if such
actual or possible conflict of interest involves only a financial interest, the
Audit Committee shall have the authority to determine whether such financial
interest creates a conflict of interest.  The Audit Committee shall report, in
writing, to the Board each determination it makes with respect to a potential
corporate opportunity or other conflict of interest.
Any director or any officer may, at his or her sole discretion, refer the
consideration of any potential conflict of interest or corporate opportunity to
the Audit Committee.
The Audit Committee may, at its sole discretion, refer the consideration of any
such conflict of interest to the Board.  If a director of the Audit Committee is
an interested person, the remaining two directors of the Audit Committee shall
act for the Committee.  If more than one director of the Audit Committee is an
interested person, the Audit Committee shall refer the consideration of any such
conflict of interest to the Board of Directors.  Any determination by the Board
of Directors shall be made by the disinterested members of the Board.
B.  In General, The Audit Committee Determines Whether A Conflict Of Interest
Exists.
After disclosure of a financial interest or potential corporate opportunity and
all material facts related thereto, and after any discussion with any person or
persons, including with the interested person, in which he, she or it may choose
to engage, the Audit Committee shall decide if a conflict of interest exists
with respect thereto.
In the case of a potential corporate opportunity, the Audit Committee may, if
appropriate, appoint a disinterested person or committee to investigate whether
the transaction or arrangement should remain available for the Company to pursue
on its own behalf, and any such person or committee shall report the results of
its investigation to the Audit Committee.
The Audit Committee shall determine
(1) in the case of a potential conflict of interest arising from a financial
interest, whether the Company can obtain, with reasonable efforts, a more
advantageous transaction or arrangement (taken as a whole), than the transaction
or arrangement at issue with the company in which the financial interest is
held, that would not give rise to a conflict of interest, or
(2) in the case of a potential corporate opportunity, whether the transaction or
arrangement should remain available for the Company to pursue on its own behalf.

--------------------------------------------------------------------------------

If a more advantageous transaction or arrangement may not be obtained, with
reasonable efforts, under circumstances that would not give rise to a conflict
of interest, the Audit Committee shall determine whether the transaction or
arrangement is in the Company’s best interest and for its own benefit and
whether the transaction is fair and reasonable to the Company, and the
interested person shall make his, her or its decision as to whether to enter
into the transaction or arrangement in conformity with such determination.
The Audit Committee, with the assistance of management of the Company, shall
establish such procedures as will enable the Company to determine whether a
person who becomes subject to this Supplemental Policy, as a result of promotion
or being hired by the Company, may be in violation of this Supplemental Policy
as a result of becoming subject to this Supplemental Policy.  Such procedures
shall include obtaining from such person, in connection with the hiring,
promotion process or nomination process, the statement and disclosure
contemplated by Article IV.
C.  There Are Limits On Investments By Directors and Officers.
Directors and officers may invest in third party entities as part of their
personal investment strategy.  However, investments in entities that, as a
material part of their business, compete with any material part of the Company’s
business may create a conflict of interest or the appearance of a conflict.
To avoid any such conflicts of interest, directors or officers (either
individually or with any related party or parties) shall not, without the
approval of the Audit Committee, directly or indirectly (other than through
investment companies, investment funds or other vehicles in which the senior
officer has no influence over specific investment decisions):
(1) make any investment in excess of $0 in a potential corporate opportunity; or
(2) make any investment (determined at the time it is made), whether direct or
indirect through any other person or entity, in any competitor of the Company
described in the previous paragraph, in excess of $0, in the case of a privately
held company, or 1% or more of the voting power of such company, if it is a
public company (i.e., measured by the aggregate votes to which its outstanding
securities are entitled).
D.  There Are Limits On Service On Boards Of Directors.
No director or officer may serve on the board of directors or advisory board, or
their equivalent, of any company, other than any non-profit entity, without the
approval of the  Audit Committee.
E.  Violations Of The Conflict Of Interest Policy Can Result In Disciplinary
Action.
If any director or officer has reasonable cause to believe it is likely that any
other director or officer has failed to disclose any actual or possible conflict
of interest required to be disclosed under this Supplemental Policy, he or she
shall inform the Audit Committee of the basis for such belief.  The Audit
Committee shall afford any director or officer who is alleged to have failed to
timely disclose any actual or possible conflict of interest required to be
disclosed under this Supplemental Policy (whether his or hers, that of any of
his or her related parties, or that of another director or officer or any of
their related parties), of which he or she was aware, an opportunity to explain
such alleged failure.  If, after hearing the response of such person and making
such further investigation as may be warranted in the circumstances, the Audit
Committee determines that the person has in fact failed to disclose timely such
an actual or possible conflict of interest, it shall recommend to the Board of
Directors that the Company take appropriate disciplinary action, up to and
including termination of the person’s employment, and corrective action.

--------------------------------------------------------------------------------

Any other violation of this Supplemental Policy by any person subject to this
Supplemental Policy, including engaging in any transaction or arrangement or
corporate opportunity without requisite approval under this Supplemental Policy,
will subject such person to appropriate disciplinary action, up to and including
termination of his or her employment.
ARTICLE IV
ANNUAL STATEMENT AND DECLARATION
Each director and officer shall annually submit to the Audit Committee a
statement which confirms that such person has received a copy of this
Supplemental Policy, has read and understands this Supplemental Policy, is in
compliance with the Supplemental Policy and has agreed to comply with this
Supplemental Policy.
Each director and officer shall also complete, and submit to the Audit
Committee,  at the same time, a declaration of potential conflicts of interest,
of which such director or officer may be aware, in a form provided to such
director or officer by the Company.  The Audit Committee shall raise any issues
arising from such disclosure as appropriate.
*  *  *  *

--------------------------------------------------------------------------------



Appendix
Examples of Possible Conflicts of Interest



· Utilizing Company time and/or assets and other resources to promote personal
interests, the interests of third parties, or outside business.

· Holding a second job with a vendor or supplier with whom the Company conducts
business, or with one of the Company's competitors.

· Conducting Company business with related parties (family members or close
personal relationship members or members of your economic household) or with
businesses in which you or related parties have a significant interest.

· Speculating or dealing for one's own account in materials, supplies, equipment
or product which the Company buys or sells, or in the property rights in which
the Company may be interested.

· Serving as a director, officer, advisor, associate or consultant for companies
with which the Company transacts business, or which are competitors of the
Company.

· Making or holding investments in competitors or in companies with whom the
Company does business if such investments have the effect or appearance of
influencing your business judgment and duty to the Company.

 
 
B4534037.5
 

--------------------------------------------------------------------------------